



Exhibit 10.33




SEPARATION Agreement
This Separation Agreement (“Agreement”) is between Patterson Companies, Inc., on
behalf of itself, its affiliated and related entities, and any of their
respective direct or indirect subsidiaries (collectively referred to herein as
the “Company” or “Patterson”), and Ann B. Gugino (referred to herein as
“Employee”) (Patterson and Employee are collectively referred to herein as
“Parties”). This Agreement is effective fifteen (15) days from the date on which
it is signed by all Parties hereto (“Effective Date”).
WHEREAS, Employee has been employed as Patterson’s Special Advisor pursuant to
the terms of the Transition Agreement dated March 1, 2018, as amended by
Amendment No. 1 thereto, dated April 11, 2018 (as amended, the “Transition
Agreement”);
WHEREAS, Employee’s employment with the Company shall end effective May 25,
2018;
WHEREAS, the Parties desire to settle fully and finally all matters between them
and ensure that Employee’s departure from the Company is amicable and that all
matters, actual and/or potential, between the Company and Employee are fully and
finally resolved; and
WHEREAS, as a condition to the Company’s payment to Employee of the severance
payments and benefits set forth in the Transition Agreement, Employee is
required to sign and not revoke a waiver and release agreement in a form
acceptable to the Company;
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed by and between the Parties as follows:
I.
EMPLOYMENT SEPARATION

A.
Separation Date. Effective May 25, 2018, Employee’s position as an employee of
the Company shall hereby end (the “Separation Date”). As of the Separation Date,
Employee hereby also resigns from any and all officer positions, if any, she
then holds with the Company.

B.
Separation. Effective on the Separation Date, Employee shall have no further
rights deriving from Employee’s employment by the Company, and shall not be
entitled to any further compensation or non-vested benefits, except as provided
in this Agreement and/or in accordance with applicable law.

II.CONSIDERATION
If Employee chooses to execute this Agreement, the Company will provide her with
the following payments to which she would not be entitled absent her execution
of this Agreement. Employee acknowledges and agrees that the consideration
described in this Agreement shall be paid in the place of any amount to which he
may have been entitled under any oral or written severance policy or plan at the
Company.
A.
Salary. Employee shall be paid her current salary through the Separation Date.
Employee shall receive no salary after the Separation Date.

B.
Non-Equity Incentive Plan Compensation. Employee shall remain eligible to
receive non-equity incentive plan compensation for the fiscal year ending April
28, 2018 under the Company’s Management Incentive Compensation Plan. Employee
shall not receive any other additional non-equity incentive plan compensation.

C.
Health and Welfare Benefits. All health and welfare benefits applicable to
Employee shall continue in effect until May 31, 2018. Beginning June 1, 2018,
Employee shall be permitted to elect to continue health coverage then in effect
under Patterson’s plan pursuant to COBRA, 26 U.S.C. § 9801 et seq.; provided,
however, that the cost of any such coverage shall be at Employee’s expense. In
addition, Employee shall be permitted to continue her coverage under the
Company’s group life insurance policy, and then convert that coverage to an
individual policy, subject to the terms of the group policy and applicable law,
and she shall be responsible for the premiums on such continued and converted
coverage.

D.
Restricted Stock Awards/Restricted Stock Units. Employee’s unvested Restricted
Stock Awards (“RSAs”) and Restricted Stock Units (“RSUs”) under the Company’s
Amended and Restated Equity Incentive Plan and the Company’s 2015 Omnibus
Incentive Plan (collectively, the “Equity Incentive






--------------------------------------------------------------------------------





Plans”) shall continue to vest through the Separation Date. Pursuant to the
terms of the Employee’s Restricted Stock Award Agreements and Restricted Stock
Unit Award Agreements, Employee agrees that any RSAs and RSUs that have not
vested on or prior to the Separation Date are forfeited and cancelled. For
avoidance of doubt, Employee shall not receive any additional RSAs or RSUs.
E.
Capital Accumulation Plan. Company and Employee agrees that Section 5(g)(iii) of
the Company’s Capital Accumulation Plan (“CAP”) applies.

F.
Employee Stock Ownership Plan (ESOP). Company and Employee agree that Employee
will be eligible for allocations in accordance with the terms of the Patterson
Companies, Inc. Employee Stock Ownership Plan.

G.
Performance Stock Units. Employee’s unvested Performance Stock Units (“PSUs”)
under the Company’s Equity Incentive Plans shall continue to vest, subject to
achievement of required performance metrics, through the Separation Date.
Pursuant to the terms of Employee’s Performance Stock Unit Award Agreements,
Employee agrees that any PSUs that have not vested on or prior to the Separation
Date are forfeited and cancelled. For avoidance of doubt, Employee shall not
receive any additional PSUs.

H.
Non-Qualified Stock Options. Employee’s unvested Non-Qualified Stock Options
(“NQSOs”) under the Company’s Equity Incentive Plans shall continue to vest
through the Separation Date. For avoidance of doubt, all outstanding NQSOs held
by Employee as of the Separation Date will, to the extent exercisable as of such
date, remain exercisable for a period of 90 days after such date (but in no
event after the expiration date of any such NQSO). Pursuant to the terms of
Employee’s Non-Qualified Stock Option Award Agreements, Employee agrees that any
NQSOs that have not vested on or prior to the Separation Date are forfeited and
cancelled. For avoidance of doubt, Employee shall not receive any additional
NQSOs.

I.
Company Car. On or prior to the Separation Date, Employee may purchase for her
personal use the vehicle which the Company has been leasing for her (such date
of purchase, the “Transfer Date”). Upon payment to the Company by Employee of
the depreciated value of the vehicle, the Company will arrange for the transfer
of title to Employee effective as of the Transfer Date. Employee shall be
responsible for all applicable taxes and transfer title fees.  Employee
acknowledges and agrees that as of the Transfer Date the Company shall no longer
insure or maintain the vehicle.

J.
Severance Payment. In exchange for the terms of this Agreement, Employee shall
receive a severance payment in the amount of $648,000. This total severance
amount shall be paid to Employee in installments of $75,000 for each of the
first five months and $21,000 for each of the next thirteen months pursuant to
the Company’s regular payroll dates and procedures during the period between the
effective date of the Separation Agreement and November 30, 2019. Said payments
will commence no later than 60 days after the Separation Date provided that
Employee has signed and not rescinded this Agreement.

K.
Acknowledgment. Employee acknowledges that the consideration provided in this
Agreement is good and valuable consideration in exchange for the Agreement, and
includes payments and benefits to which she is not otherwise entitled.

L.
Withholding. Patterson shall withhold from the compensation payable to Employee
under this Section II all appropriate deductions necessary for Patterson to
satisfy its withholding obligations under federal, state and local income and
employment tax laws.

III.EMPLOYEE AGREEMENTS
In exchange for the payments and benefits promised to Employee in this
Agreement, Employee agrees as follows:
A.
Non-Encouragement Provision. Employee agrees that she will not instigate, cause,
advise or encourage any other persons, groups of persons, corporations,
partnerships or any other entity to file litigation against the Company.

B.
Litigation Hold. Employee agrees that during her employment with the Company she
was provided with, and became subject to, one or more Company-issued litigation
hold notices directing her to preserve specific categories of documents and
electronically stored information (“ESI”) that may be potentially relevant to an
existing or threatened legal action (“Potential Evidence”). Employee represents
and warrants that she will make reasonable and good faith efforts to preserve
all Potential Evidence in Employee’s possession, custody or control. This
commitment to preserve Potential Evidence shall extend to any and all ESI (and
its metadata) existing on: (1) any free-standing or networked computer or server
in Employee’s personal possession, including any laptop, mobile phone, tablet,
digital music device or digital camera and (2) any device that may store ESI,
including internal and external hard or flash disk drives, as well as any
optical or magnetic media. Employee further






--------------------------------------------------------------------------------





represents and warrants that she will make best efforts to cooperate with the
Company in connection with any legal obligation that the Company may have in the
future to obtain, review and produce any Potential Evidence in Employee’s
possession, custody or control.
C.
Cooperation in Pending or Transitional Matters. Through November 30, 2019,
Employee shall make herself reasonably available to the Company to answer
questions, provide information and otherwise cooperate with the Company in any
pending or transitional matters on which she may have worked or about which she
may have personal knowledge. Employee agrees to cooperate fully with the
Company, including its attorneys, managers and accountants, in connection with
any transitional matters, potential or actual litigation, or other real or
potential disputes, which directly or indirectly involve the Company. The
Company shall reimburse Employee for reasonable expenses incurred by Employee in
connection with such cooperation provided that the Company has given prior
written approval for Employee to incur such expense.

D.
Non-competition and Notification. Through November 30, 2019, Employee agrees not
to directly or indirectly engage in, be interested in, or be employed by,
anywhere in the United States, Canada or the United Kingdom, any direct
competitor of the Company (including, without limitation, Henry Schein, Inc.,
Benco Dental Supply Company, Burkhart Dental Supply Co., and Amazon.com, Inc.)
or any other business which offers, markets or sells any service or product that
competes directly with any services or products of the Company, except with
written consent of the Company, which consent will not be unreasonably withheld.
By way of example, but not by way of limitation, “any service or product that
competes directly with any services or products of the Company” includes dental
services, dental products, animal health services and animal health products.
For purposes of this provision, Employee shall be deemed to be interested in a
business if she is engaged or interested in that business as a stockholder,
director, officer, employee, salesperson, sales representative, agent, partner,
individual proprietor, consultant, or otherwise, but not if such interest is
limited solely to the ownership of 2% or less of the equity or debt securities
of any class of a corporation whose shares are listed for trading on a national
securities exchange or traded in the over-the-counter market.

In the event that Employee obtains new employment on or prior to November 30,
2019, Employee shall: (i) disclose this Agreement to her new employer prior to
beginning the employment; and (ii) notify the Company of the identity of her new
employer within seven (7) days after accepting any offer of employment by
sending a written notification to the Company.
Employee agrees that the foregoing restrictions are in consideration of the
payments received by Employee in accordance with this Agreement and that the
restrictions are reasonable and necessary for the purpose of protecting
Patterson’s legitimate business interests. Employee agrees that the scope of the
business of the Company is independent of the location (such that it is not
practical to limit the restrictions contained herein to a specific state, city
or part thereof) and therefore acknowledges and agrees that the geographic scope
of this restriction throughout the United States, Canada and the United Kingdom
is reasonable and necessary.
Employee further agrees that the remedy of damages at law for breach by Employee
of any of the covenants and obligations contained in this Agreement is an
inadequate remedy. In recognition of the irreparable harm that a violation by
Employee of the covenants and obligations in this Agreement would cause
Patterson, or any company with which Patterson has a business relationship,
Employee agrees that if she breaches or proposes to breach, any provision of
this Agreement, Patterson shall be entitled, in addition to all other remedies
that it may have, to an injunction or other appropriate equitable relief to
restrain any such breach or proposed breach without showing or proving any
actual damage to Patterson, it being understood by Employee and Patterson that
both damages and equitable relief shall be proper modes of relief and are not to
be considered alternative remedies.
E.
No Solicitation of Employees. Through November 30, 2019, Employee shall not
directly or indirectly, whether individually or as an owner, agent,
representative, consultant or employee, participate or assist any individual or
business entity to solicit, employ or conspire with others to employ any of the
Company’s employees. The term “employ” for purposes of this section means to
enter into an arrangement for services as a full-time or part-time employee,
independent contractor, agent or otherwise.

F.
Confidential Information. Employee acknowledges that in the course of her
employment with the Company, she has had access to Confidential Information.
“Confidential Information” includes but is not limited to information not
generally known to the public, in spoken, printed, electronic or any other form
or medium relating directly or indirectly to: business processes, practices,
policies, plans,






--------------------------------------------------------------------------------





documents, operations, services and strategies; contracts, transactions, and
potential transactions; negotiations and pending negotiations; proprietary
information, trade secrets and intellectual property; supplier and vendor
agreements, strategies, plans and information; financial information and
results, accounting information and records; legal strategies and information;
marketing plans and strategies; pricing strategies; personnel information and
staffing and succession planning practices and strategies; internal controls and
security policies, strategies and procedures; and/or other confidential business
information that she has learned, received or used at any time during her
employment with Patterson whether or not such information has been previously
identified as confidential or proprietary.
The Confidential Information may be contained in written materials, such as
documents, files, reports, manuals, drawings, diagrams, blueprints and
correspondence, as well as computer hardware and software, and electronic or
other form or media. It may also consist of unwritten knowledge, including
ideas, research, processes, plans, practices and know-how.
Confidential Information does not include information that is in the public
domain or information generally known in the trade, other than as a result of a
disclosure by or through Employee in violation of this Agreement or by another
person in breach of a confidentiality obligation. Further, information that
Employee acquired completely independently of her employment with Patterson is
not considered to be Confidential Information.
Employee agrees that she shall not, at any time, disclose or otherwise make
available Confidential Information to any person, company or other party.
Further, Employee shall not use or disclose any Confidential Information at any
time without Patterson’s prior written consent. This Agreement shall not limit
any obligations Employee has under any confidentiality agreement or applicable
law.
G.
Company Property and Return of Property. Employee acknowledges that as of the
Separation Date, she will return her Patterson-issued cellular phone and her
Patterson-issued computer to the Company for processing. Within 21 days after
the Separation Date, she will return all originals and copies of any documents,
materials or property of Patterson, whether generated by her or any other person
on her behalf or on behalf of Patterson or its vendors. All documents, files,
records, reports, policies, training materials, communications materials, lists
and information, e-mail messages, products, keys and access cards, cellular
phones, computers, other materials, equipment, physical and electronic property,
whether or not pertaining to Confidential Information, which were furnished to
Employee by the Company, purchased or leased at the expense of the Company, or
produced by the Company or Employee in connection with Employee’s employment
will be and remain the sole property of the Company, except as otherwise
provided herein. All copies of property, whether in tangible or intangible form,
are also the property of the Company. Employee agrees that she will not retain
any paper or electronic copies of these documents and materials.

Employee agrees that Patterson may open all mail (including but not limited to
regular mail, electronic mail and voicemail) delivered to the Company and
addressed to her.
H.
General Waiver and Release by Employee. As a material inducement to the Company
to enter into this Agreement, and in consideration of the Company’s promise to
make the payments set forth in this Agreement, Employee hereby knowingly and
voluntarily releases Patterson, its affiliated and related entities, and any of
their respective direct or indirect subsidiaries, and its and their respective
officers, employees, agents, insurers, representatives, counsel, shareholders,
directors, successors and assigns (“Releasees”) from all liability for damages
or claims of any kind arising out of any actions, decisions, or events occurring
through the date of Employee’s execution of this Agreement.

Employee understands that she is giving up any and all claims, complaints,
causes of action or demands of any kind that she has or may have for claims
arising under or based on Title VII of the Civil Rights Act, the Equal Pay Act,
Employee Order 11246, the Americans with Disabilities Act, The Genetic
Information Nondiscrimination Act of 2008, the Employee Retirement Income
Security Act (“ERISA”) with respect to unvested benefits, the Age Discrimination
in Employment Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act of
2002, the Worker Adjustment and Retraining Notification Act, the Uniform
Services Employment and Reemployment Rights Act, the Minnesota Human Rights Act,
any other state or local antidiscrimination, civil rights and human rights
statutes, or any other federal state or local law which claims can be properly
released through this Agreement. Employee further understands that this release
extends to but is not limited to all claims that she has or may have for
wrongful discharge, breach of contract, promissory estoppel or breach of an
express or implied promise, misrepresentation or fraud, retaliation, infliction
of emotional distress, defamation,





--------------------------------------------------------------------------------





or otherwise based on any theory arising from or related to her employment or
separation of her employment with Patterson, or any other fact or matter
occurring prior to her execution of this Agreement. Employee recognizes and
understands that this Agreement does not seek to release claims that may not by
law or otherwise be released, including but not limited to claims under the Fair
Labor Standards Act, workers compensation or unemployment statutes, False Claims
Act claims (Qui Tam), claims for vested rights under ERISA, and Employee’s
right, pursuant to applicable law and the Company’s articles and bylaws, to seek
to be defended and indemnified by the Company in the event a claim is asserted
against her for acts that arose within the course and scope of her employment.
I.
Class Action Waiver. Any dispute, controversy or claim arising out of, relating
to or in connection with this Agreement, including the breach, termination or
validity thereof, shall be finally resolved by arbitration. The tribunal shall
have the power to rule on any challenge to its own jurisdiction or to the
validity or enforceability of any portion of the agreement to arbitrate. The
Parties agree to arbitrate solely on an individual basis, and that this
agreement to arbitrate does not permit class arbitration or any claims brought
as a plaintiff or class member in any class or representative arbitration
proceeding. The arbitral tribunal may not consolidate more than one person’s
claims, and may not otherwise preside over any form of a representative or class
proceeding. In the event the prohibition on class arbitration is deemed invalid
or unenforceable, then the remaining portions of the arbitration agreement will
remain in force.

J.
No Waiver of Rights. Employee understands this release does not apply to any
claims or rights that the law does not allow to be waived, any claims or rights
that may arise after the date that she signs this release, or any claims for
breach of this Agreement. Moreover, nothing in this release including but not
limited to the release of claims, the promise not to sue, the confidentiality
obligations, and the return of property provision generally prevents Employee,
without providing prior notice to the Company, from filing a charge or complaint
with or from participating in an investigation or proceeding conducted by or
contacting or communicating with the EEOC, NLRB, SEC, FINRA, or any other
federal, state or local agency charged with the enforcement of any laws,
although by signing this release Employee is waiving her right to individual
relief based on claims asserted in such a charge or complaint or receipt of any
award for providing information to such governmental agency, except where such a
waiver is prohibited under SEC rules or other applicable law.

K.
Reasonable and Necessary. Employee acknowledges that she was a key employee of
the Company and that Employee participated in and contributed to key phases of
the Company’s operations. Employee agrees that the covenants provided for in
this Section III are reasonable and necessary to protect the Company and its
confidential information, goodwill and other legitimate business interests and,
without such protection, the Company’s relationships and competitive advantage
would be materially adversely affected. Employee agrees that the provisions of
this Section III are an essential inducement to the Company to enter into this
Agreement and they are in addition to, rather than in lieu of, any similar or
related covenants to which Employee is a party or by which she is bound.
Employee further acknowledges that the restrictions contained in this Section
III shall not impose an undue hardship on her since she has general business
skills which may be used in industries other than that in which the Company
conducts its business and shall not deprive Employee of her livelihood. In
exchange for Employee agreeing to be bound by these reasonable and necessary
covenants, the Company is providing Employee with the benefits as set forth in
this Agreement, including without limitation the compensation set forth in
Section II. Employee acknowledges and agrees that these benefits constitute full
and adequate consideration for her obligations hereunder and will be provided
only if she signs and does not rescind this Agreement. In the event Employee
breaches the terms of this Section III, the severance and other payments made to
Employee hereunder are subject to cessation and repayment as set forth in
Section V(A) of this Agreement.

IV.Acceptance and ReScission Period
By executing the Agreement below, Employee confirms and acknowledges that she
has reviewed the information about the offer described above and given to her as
part of this Agreement. Employee further acknowledges that she has been granted
twenty-one (21) days from the date she received this Agreement within which to
consider this Agreement. Employee further acknowledges that by virtue of being
presented with this Agreement, she is hereby advised in writing to consult with
legal counsel prior to executing this Agreement. Employee acknowledges that if
she executes this Agreement prior to the expiration of twenty-one (21) days, or
chooses to forgo the advice of legal counsel, she has done so freely and
knowingly, and she waives any and all future claims that such action or actions
would affect the validity of this Agreement. Employee acknowledges that any
changes made to this Agreement after its first presentation to her, whether
material or immaterial, do not re-start the tolling of this twenty-one (21) day
period.





--------------------------------------------------------------------------------





Employee may cancel this Agreement at any time on or before the fifteenth (15th)
day following the date on which she signs the Agreement to assert alleged claims
under the Minnesota Human Rights Act. Employee also may cancel this Agreement at
any time on or before the seventh (7th) day following the date on which she
signs the Agreement to assert alleged claims under the Age Discrimination of
Employment Act. To be effective, the decision to cancel must be in writing and
delivered to the Company, personally or by certified mail, to the attention of
the General Counsel, Patterson Companies, Inc., 1031 Mendota Heights Road, St.
Paul, MN 55120 on or before the applicable fifteenth (15th) or seventh (7th) day
after she signs the Agreement. If the release provisions of Section III are held
invalid for any reason whatsoever, Employee agrees to return any consideration
received under the terms of the Agreement to which she is not otherwise entitled
absent this Agreement and that the Company is released from any obligations
under the Agreement. By accepting the payments described in Section II of this
Agreement, Employee acknowledges that the revocation periods have expired and
that she did not revoke this Agreement.
V.
GENERAL PROVISIONS

A.
Effect of Breach. In the event that the Company determines after consultation
with legal counsel that Employee has materially breached any provision of this
Agreement, Employee agrees that all payments yet to be paid under this Agreement
shall immediately cease and be forfeited and Employee will immediately repay all
moneys paid to her under this Agreement to which she is not otherwise entitled
absent this Agreement; provided, however, that Employee will be entitled to
resumption of payments and repayment of recollected amounts if an arbitrator or
court subsequently issues a final determination ordering the same. Employee
further agrees that she shall be obligated to reimburse the Company for its
attorneys’ fees and costs incurred if necessary in collecting the money and
successfully enforcing the terms of this Section V(A).

B.
Knowing and Voluntary Execution. Employee acknowledges that this Agreement
confirms the separation of Employee’s employment with Patterson and that this
Agreement is entered into knowingly and voluntarily with full recognition and
acceptance of the consequences of such act. Employee agrees that the payments
listed above exceed that to which she would otherwise have been entitled, and
that the extra payment is in exchange for signing this Agreement. Employee
further acknowledges that she has had an opportunity to consult with the
attorneys of her choice to explain the terms of this Agreement and the
consequences of signing it.

C.
No Admission. This Agreement is not an admission by Patterson that it has acted
wrongfully and Patterson disclaims any liability to Employee or any other person
on the part of itself, its affiliated and related entities, and any of their
respective direct or indirect subsidiaries, and its and their respective
officers, employees, agents, insurers, representatives, counsel, shareholders,
directors, successors and assigns.

D.
Governing Law. This Agreement and the legal relations between the Parties shall
be governed by and construed and enforced in accordance with the laws of the
State of Minnesota. If any part of this Agreement is construed to be in
violation of the law, such part will be modified to achieve the objective of the
Parties to the fullest extent permitted and the balance of this Agreement shall
remain in full force and effect.

E.
Entire Agreement. Employee and the Company each represent and warrant that no
promise or inducement has been offered or made except as set forth and that the
consideration stated is the sole consideration for this Agreement. This
Agreement is a complete agreement and states fully all agreements,
understandings, promises, and commitments between Employee and the Company as to
the separation of Employee’s employment. If any portion of this Agreement is
held to be void and unenforceable by a court of competent jurisdiction, the
waiver and release set forth in Section III of this Agreement shall nevertheless
be binding upon the Parties and remain in full force and effect.

F.
No Oral Amendments. This Agreement may not be changed except by an instrument in
writing signed by the Parties.

G.
Counterparts. The Parties agree that this Agreement may be executed in
counterparts and each executed counterpart shall be as effective as a signed
original. Photographic or faxed copies of such signed counterparts may be used
in lieu of the originals for any purpose.

H.
Successors and Assigns. The Parties agree that this Agreement shall be binding
upon and inure to the benefit of all Parties and their respective
representatives, predecessors, heirs, successors and assigns.

I.
Defense to Future Claims. Employee agrees that in the event that any claim, suit
or action shall be commenced by her against the Company arising out of any
charge, claim or cause of action of any nature whatsoever, known or unknown,
including, but not limited to, claims, suits or actions relating






--------------------------------------------------------------------------------





to her employment with Patterson or any prior agreement with Patterson, through
this date, this Agreement shall constitute a complete defense to any such
claims, suits or actions so instituted.
J.
Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, the Parties agree that the payments hereunder shall be exempt from, or
satisfy the applicable requirements, if any, of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) in a manner that will preclude the
imposition of penalties described in Code Section 409A. Payments made pursuant
to this Agreement are intended to satisfy the short-term deferral rule or
separation pay exception within the meaning of Code Section 409A.

Employee’s termination of employment shall mean a “separation from service”
within the meaning of Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement shall, to the maximum extent possible, be administered,
interpreted and construed in a manner consistent with Code Section 409A;
provided, that in no event shall the Company have any obligation to indemnify
the Employee from the effect of any taxes under Code Section 409A. The parties
intend that this Agreement will be administered in accordance with Section 409A
of the Code and to the extent that any provision of this Agreement is ambiguous
as to its compliance with Section 409A of the Code, the provision shall be read
in such a manner so that all payments hereunder comply with, or are exempt from,
Section 409A of the Code.  The parties agree to cooperate so that this Agreement
may be amended, as may be necessary to fully comply with, or to be exempt from,
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.
K.
Acknowledgement. Employee affirms that she has read this Agreement and been
advised that she has twenty-one (21) days from the date she received it to sign
this Agreement, and that she has been advised in writing to consult with an
attorney prior to signing this Agreement. Employee affirms that the provisions
of this Agreement are understandable to her and she has entered into this
Agreement freely and voluntarily.





IN WITNESS WHEREOF, the Parties have executed this Agreement by their signatures
below.


Dated: May 25, 2018            /s/ Ann B. Gugino            
Ann B. Gugino


Dated: May 25, 2018            Patterson Companies, Inc.
By: /s/ Mark S. Walchirk        
Mark S. Walchirk
Chief Executive Officer



